Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for Examination.

DETAILED ACTION
Claim Rejections - 35 USC § 101
I. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The independent Claim 8 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “one or more computer readable storage media” encompasses signals per se. 
The specification discloses that “System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system/server 12 may further include other removable/non-removable, volatile/non- volatile computer system storage media. By way of example only, storage system 34 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18 by one or more data media interfaces.[0042] 
 A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). It is suggested that claim 8 be amended to recite a “non-transitory” computer readable medium to overcome this rejection. 
Accordingly, Claim 8 fails to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 4, 5, 8, 11, 12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suthar et.al. (U.S Patent Application Publication 2019/0379530; hereinafter “Suthar” in view of Seenappa et.al. (U.S Patent Application Publication 2019/0272002; hereinafter “Seenappa”)
   1
Regarding claims 1, 8, 15, Suthar discloses , a method comprising: 
generating, by one or more processors, a dedicated logical channel from a user device to a multidomain service orchestration layer of a fifth generation (5G) telecom network [ Fig. 1 (illustrates the 3G, 4G, 5G domains and corresponding network modules , entities, etc) ; 0017; “Processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate data structures 245..”, 0025; Fig.2 ( i.e the processor of the network entity); 0048; “In order to provision network resources, whether over existing 3G/4G networks or via the new SBA for 5G networks, the UE typically registers or authenticates with the network and further establishes a data session (which describes charging, billing, QoS, etc.) Sessions are typically managed as part of a connectivity service (e.g., PDU Connectivity Service), which defines rules for exchanging data packets (e.g., Protocol Data Units (PDUs)) between the UE and a data network. In the context of 5G networks, each session is typically associated with a respective network slice (e.g., one session belongs to one slice). ..., 0029; “Sessions are typically managed as part of a connectivity service (e.g., PDU Connectivity Service), ..This connectivity service can include multiple PDU sessions, which are logical associations created between the 5G core network entities (e.g., SBA 132) and UE 308 to handle data packet exchanges….”, 0053; “AMF 320 receives the PDU session request and discovers/selects an appropriate SMF (e.g., SMF 325) based on parameters included in the initial PDU session request from UE 308, such as session management service identification data, ..but it determines/selects an appropriate SMF for a new PDU session based on the above-mentioned parameters.”, 0056; “AMF 320 selects SMF 325 and establishes a PDU session, which allocates PDU resources for a relevant network slice and permits data transmission/data packet exchanges between UE 308 and data network 108…”, 0057; (i.e generating a dedicated channel/ session from the user equipment to the 5G data network)]; 
 collecting, by one or more processors, information of the user device through the dedicated logical channel[“SMF 325 receives session request data associated with UE 308. This session request data may be included as part of a PDU Session Establishment Request message, which may comprise the above-mentioned parameters such as the blockchain authentication data… and further exchanges at least a portion of the blockchain authentication data (e.g., blockchain authentication credentials associated with UE 308) with BAF 305 over a blockchain network interface”, 0063;” while the blockchain session management procedure generally includes operations to establish sessions (e.g., PDU sessions/PDN sessions) in order to allocate session resources to relevant network slices, permit data transmission between UE 308 and data network 108,”, 0045 ]; 
 However Suthar does not expressly disclose identifying, by one or more processors, situational insight of the user device based at least in part on the information of the user device, wherein the situational insight includes resource requirements and resource utilization of the user device; determining, by one or more processors, a workload forecast of one or more cores of the user device based at least in part on the situational insight; determining, by one or more processors, a recommended central processing unit (CPU) clock speed for a CPU core of the user device based at least in part on the workload forecast.
In the same field of endeavor(e.g. resource management in a network based on the workload data received by the cloud orchestration subsystem ), Seenappa teaches,
identifying, by one or more processors [“To provide a service or application (generally “an application”) using virtualized network platforms, a set of one or more virtual network functions (VNFs) may be instantiated on dedicated or shared hardware. For example, a VNF may be a firewall, cache, gateway, intrusion detection system, or the like. Each VNF may require one or more virtual machines (VMs) to be instantiated”, 0002;” Network device 300 may comprise a processor 302 ..”, 0061;0050; ( i.e the processor of the cloud orchestration subsystem receives and identifies the information from the VM’s)],  situational insight of the user device based at least in part on the information of the user device, wherein the situational insight includes resource requirements and resource utilization of the user device[  “Each VM 104 may consume various network resources from a hardware platform 106, such as resources 108. For example, resources 108 may include one or more virtual central processing units (vCPUs), memory, or a network interface cards (NIC)…”, 0027; “ Cloud orchestration subsystem 150 can use and/or control resources 108 (or other local or remote resources) including frequency scaling of CPUs therein. Cloud orchestration subsystem 150 can be implemented as one or more applications 102 and includes analytics engine 162 capable of accessing and analyzing historic VNF and/or VM workload data in VNF/VM workload database 164, then developing predictions of workloads based thereon. ..”, 0039; Fig.1C; “The machine may comprise a server computer, a client user computer, a personal computer (PC), a tablet, a smart phone..”, 0097; (i.e a user device)  “.. method 250 collects workload data associated with one or more VNFs. The workload data can be logged in terms of processor speed and time or compute resources consumed. Based on the workload data, method 250 can predict changes in VNF demand —and underlying compute resources —based on the workload data. This can include modeling the workload data and solving the model based at least in part on the time interval covered by the prediction, ..”, 0056; ( i.e. the analytic engine of the cloud orchestration subsystem receives the workload data of  the Virtual machines/ user device and  predicts the demand of the virtual network functions(VNF) )]; 
determining, by one or more processors, a workload forecast of one or more cores of the user device based at least in part on the situational insight[ “..analytics engine configured to predict a target clock speed for the one or more host CPU cores during a future load period based on the historical workload data..”, 0009; “The workload data can be logged in terms of processor speed and time or compute resources consumed. Based on the workload data, method 250 can predict changes in VNF demand —and underlying compute resources —based on the workload data…”, 0056; 0027; “a VM (or a container, et cetera) may be assigned multiple physical CPU cores across one or more processors. ..”, 0054; ( i.e predicting the workload of the CPU resources of the corresponding VM’s/ user device by determining  future demand of the virtual network function)  ; and 
determining, by one or more processors, a recommended central processing unit (CPU) clock speed for a CPU core of the user device based at least in part on the workload forecast[ “a determination is made regarding a target clock speed associated with the predicted change in demand. The target clock speed can be a clock speed for one or more physical CPU cores of one or more of the processors in one or more servers. ..”, 0055; “target clock speeds are identified for one or more CPU cores providing compute resources to the VNFs. The one or more CPU cores can be within one or more processors in one or more servers. The target clock speeds may increase, decrease, or maintain initial or prior clock speeds. ..”, 0057].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suthar with Seenappa. Seenappa’s teaching of predicting  the frequency of the computer processing units of a virtual machine or a remote device based on forecasting the demand of a virtual network device will substantially improve Suthar’s  network system by “improving  the function and reliability of  Virtual Network Functions (VNFs), which ultimately impacts user experience, as well as preserve energy, which ultimately impacts host costs” [0004]. 
Regarding claims 4, 11, 18,  Seenappa teaches, identifying, by one or more processors, a set of conditions of the user device that indicate an emergency situation; and overriding, by one or more processors, the recommended CPU clock speed, based at least in part on the identified set of conditions[ “ In embodiments, analytics engine 162 may develop or utilize a workload model which is solved or calculated to develop predictions. The model may determine compute load on VNFs and/or VMs as a function of a prediction time (e.g., 12:00 PM on a Wednesday in February) to calculate predicted compute loads associated with such times. In embodiments, analytics engine 162 can check for model override times or conditions reflecting non-modeled values associated with particular dates, times, or events. For example, web service and e-commerce providers can expect an increase in traffic on large online purchasing days like “Cyber Monday.” Because traffic on Cyber Monday would constitute an outlier from a model (e.g., a model including the rest of December, traffic for the quarter, traffic for the year), a model override time can be associated therewith to avoid undershooting the necessary compute resources”, 0044;0057; “.. The modified CPU core clock speed can be based on an alternative model, an arbitrary setting (e.g., maximum clock speed), demand-based frequency scaling, hybrid techniques combining predictive modeling and demand-based frequency scaling, or other techniques”, 0058]  
Regarding claims 5, 12, 19, Suthar discloses, allocating, by one or more processors[0025; Fig.2], bandwidth and quality of service (QoS) class identifier (QCI) values to the dedicated logical channel based at least in part on a service subscription of the user device with virtual network function (VNF)[ 0028-0029; 0056 ( i.e. a dedicated channel/ session from the user equipment to the 5G data network) ; “ Core network 160 and its respective network entities collectively operate to manage connections, bandwidth, and mobility for respective UE. “, 0020; “SMF 325 is responsible for session management, IP address allocation to UE(s), and traffic management/selection of a User Plane Function (UPF) (e.g., UPF 315) for proper routing/data transfer. If UE 308 has multiple sessions, different SMFs may be allocated to each session for individual management and/or different functionality per session. In operation, AMF 320 can discover SMF 325 based on session request data from UE 308, as discussed in greater detail below. “, 0038; “.. while the blockchain session management procedure generally includes operations to establish sessions (e.g., PDU sessions/PDN sessions) in order to allocate session resources to relevant network slices, permit data transmission between UE 308 and data network 108, ensure appropriate Quality of Service (QoS) connectivity, satisfy Service Level Agreements (SLA(s)), etc.”, 0045; “.. In addition, BAF 305 may provide service specific attributes (e.g., application access capabilities, QoS and Data rate profiles and other applications that the user has subscribed to as part of the blockchain contract, etc.) ..”, 0083; 0089].

Allowable Subject Matter
      Claims 2, 3, 6, 7, 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claims 9, 10, 13, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Chen, U.S Patent Application Publication 2007/0032254, teaches a system and method for providing efficient spectrum usage of wireless devices, e.g., in unlicensed bands.
Kim et.al., U.S Patent Application Publication 2018/0234941, teaches a communication method and system for converging a 5.sup.th-generation (5G) communication system for supporting higher data rates beyond a 4.sup.th-generation (4G) system with a technology for Internet of things (IoT)
Sharma et.al., U.S Patent Application Publication2018/0121222, teaches determining virtual network function configurations by using a particular performance metric and a default resource configuration, and determine, using the particular performance metric and a first infrastructure configuration, a first resource configuration specifying a value for each of a plurality of virtualized hardware resources for the at least one virtual machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187